Citation Nr: 1639427	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-29 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for depressive disorder.
 
 2. Entitlement to compensation under 38 U.S.C.A. § 1151 for residual disability resulting from hemorrhoid surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel

INTRODUCTION

The Veteran had active naval service from October 1968 to October 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2014, the Board remanded the appeal for additional development.


FINDINGS OF FACT

1.  The evidence is at least in a state of relative equipoise as to whether Veteran's current depressive disorder began in service.

2.  In January 1998, the Veteran underwent a hemorrhoidectomy at a VA medical facility.

3.  The Veteran did not incur additional disability as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, or as the result of an event not reasonably foreseeable from the January 1998 operation.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for depressive disorder are met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a hemorrhoidectomy are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  Since the instant decision results in a complete grant for the psychiatric disability, further discussion of VCAA compliance for this issue is moot.  

The VCAA requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Here, a May 2009 letter provided notice of the information and evidence needed to substantiate a 38 U.S.C.A. § 1151 claim.  The duty to notify is therefore satisfied. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence includes the Veteran's service treatment records (STRs), VA outpatient treatment records, private medical records, and various statements from the Veteran. 

The Veteran was afforded a March 2014 VA examination and medical opinion concerning his 38 U.S.C.A. § 1151 compensation claim.  The VA examiner is qualified as a physician.  He conducted a detailed review of the Veteran's medical history, physical evaluation and furnished a responsive medical opinion.  In his opinion, he explained why the post-operative pain should not be construed as an additional disability due to the carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  The Board notes that the VA examiner could not locate the consent forms for the surgical procedure in question to opine on the issue of consent to the procedure.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(1)(ii).  However, surgical consent forms are of record, which establish the Veteran's consent, and the VA examiner's inability to locate the consent forms is therefore moot.  In sum, VA fulfilled its duty to assist in providing an appropriate VA examination and medical opinion for the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board also finds that the action requested in the Board's February 2014 remand has been substantially fulfilled for the 38 U.S.C.A. § 1151 compensation claim.  The Veteran was afforded an appropriate VA examination with a responsive medical opinion from a physician in March 2014.  As discussed above, it is adequate for adjudication purposes.  In July 2014, the AOJ issued a supplemental statement of the case readjudicating the claim.  Based upon the actions taken above, the Board considers the current record to be in substantial compliance with the prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.

Service connection for an acquired psychiatric disability 
 
Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Service treatment records (STRs) from December 1969 indicate that the Veteran requested leave due to personal problems.  Personnel records from October 1970 document that the Veteran was absent without leave (AWOL) for approximately 6 days and was disciplined with non-judicial punishment.  Notably, the Veteran did not provide a reason or excuse for the AWOL period.  February 1971 STRs reflect that the Veteran sustained a cerebral concussion and acute cervical strain from a motor vehicle accident (MVA).  He was hospitalized for approximately a week.  Then, in March 1971, a clinician assessed "nervousness" without any additional description as to the cause or context.  He prescribed Lithium and excused the Veteran from duty for two days.  In August 1971, the Veteran requested another physical examination.  He explained that he continued to have chest pain, dizziness, and difficulty breathing over the past several months.  A contemporaneous physical examination resulted in an assessment of parasternal muscular pain.  The clinician also noted "it is of interest" that the Veteran was recently divorced and conceded that it was a source of worry and mental stress.  The clinician was unsure if chest pain was related to MVA and advised that no additional treatment was indicated at this time.  The Veteran underwent an October 1972 physical examination for separation, and it did not reveal any pertinent findings.  

June 1999 VA primary care records reflect that the Veteran reported an increase in appetite following his father's passing.  He denied depression.  However, the clinician noted the Veteran's "ZUNG score was 64," which indicates depression.  See http://www.specialty behavioralhealth.com/wp-content/Zung%20Self-Rating%20Depression% 20Scale.pdf (last visited August 30, 2016).  The Veteran conceded that his mood fluctuated and on the date of the test, it must have been a bad day.  He reported taking an antidepressant in the past without success.  

February 2003 VA primary care records reference depression.  The Veteran had not been taking an antidepressant regularly.  The clinician recommended an increased dose for it.  

In January 2004, the Veteran sought mental health treatment for an amnesia type episode.  He described an episode of confusion or disorientation lasting approximately two days and accompanied by a right-sided headache.  The VA mental health clinic (MHC) records reflect that the physical findings were normal.  Upon questioning, the Veteran stated that he was experiencing stress and anxiety.  He cited financial problems.  The clinician noted the Veteran previously took an antidepressant, but stopped due to headaches.  The Veteran did not have a history of psychiatric hospitalization or cognitive problems.  The examiner assessed amnesic disorder and depression.  The clinician ordered a different antidepressant and indicated a neurology referral would be appropriate if headaches or amnesia persisted.  

VA treatment records from February 2004 to April 2010 show that the Veteran periodically sought treatment for depression.  They indicate that he had fluctuating symptoms and experienced some improvement with antidepressants.  Clinician notes from March 2005 and April 2010 indicate that the cause of the Veteran's depression was uncertain or unknown; while a February 2009 entry references a recent job loss as a contemporaneous stressor.  As relevant, in October 2009 VA MHC records, the Veteran identifies a military sexual trauma stressor (MST).  He expressed frustration that the instant claim had been denied by the RO.  He believed the March 1971 STRs should substantiate the claim.  He disputed the weight the RO placed on the separation examination and indicated that it was cursory evaluation and did not cover his psychiatric symptoms.  He stated that the worst episode in service was when he was sexually assaulted by shipmates in his bunk while trying to sleep.  During the episode, they knocked him unconscious.  When he awoke, he was unsure what to do.  He finished his time on the ship and did not report it until his hemorrhoid surgery many years later.  The clinician added a MST history aboard the USS Oriskany in February 1971 and continued major depressive disorder (MDD) in the assessment.

In his March 2009 notice of disagreement, the Veteran reported that he developed anxiety and depression while aboard the USS Oriskany.  Personnel records confirm that the Veteran served about this ship from March 1971 to October 1972.  He continued to experience depression since then and self-medicated for many years.  For a long time, he was unaware that the VA offered treatment.  He could not afford to seek private care.  He asserted that his current depression was the same as the depression noted in service.    

In May 2011, the Veteran underwent his initial VA psychiatric examination.  As relevant, a quantitive test was administered.  It validated a PTSD diagnosis.  However, the examiner limited her diagnosis to dysthymia and rule out PTSD.  The examiner discussed the temporal sequence of the medical history.  She expressed an equivocal opinion.  She recommended that more information be gathered about the MST.  

In May 2014, VA reexamined the Veteran.  The examiner declined to diagnosis PTSD.  She diagnosed depressive disorder with anxious distress, mild.  She acknowledged that the initial depression diagnosis took place in 1971.  PTSD was only entertained many years later.  Although 2011 quantitative testing suggested PTSD, the contemporaneous test did not.  She also noted the current quantitative depression scores had declined from 2011 to 2014 to mild symptoms.  The examiner summarized the Veteran's history as an initial episode of depression in 1971 and resumption of treatment many years later in 2001.  However, he had mild symptoms upon resumption of treatment.  She referenced a 2004 report that MST was noted, but not believed to be related to the current diagnosis per the Veteran's report.  The Veteran had not been in VA MHC care since 2011.  His MHC treatment was limited to medication management.  No therapy was provided as the Veteran stated that he does not like talking about his MST.  He described the MST as taking place on the USS Oriskany in February 1971.  It occurred when he was lying in his bunk at night.   He was unsure if there was more than one attacker.  He did not tell anyone about the incident until 2004.  The examiner expressed a negative medical opinion.  She cited an absence of treatment for many years after service and lack of consistency in reporting the MST stressor.  
	
Resolving reasonable doubt in the Veteran's favor, the Board finds the current evidence sufficient to meet the three basic service connection prongs for depressive disorder.  38 C.F.R. §§ 3.102, 3.303.  STRs document two reports of psychiatric type problems to establish an in-service event.  Current medical records establish depression diagnosis.  The remaining issue is a nexus to service.  In this regard, the Veteran has provided a March 2009 statement attesting to a continuity of symptomatology for depression.  He explained why he had a lengthy post-service lapse in treatment.  His March 2009 report is plausible and not contradicted by any additional evidence.  By contrast, the Board considers the May 2011 and March 2014 VA medical opinions unpersuasive to counter a nexus.  The May 2011 VA examiner provided an equivocal, rather than a negative opinion.  The March 2014 VA examiner conceded that the Veteran was initially treated for depression in service.  Her medical opinion is flawed in that she discounted the Veteran's reports primarily on the basis of an absence of post-service medical treatment.  In this case, the Board finds that the STRs and March 2009 Veteran's report about symptoms and history bring the evidence into at least a state of relative equipoise with regard to whether there is a nexus between the Veteran's depressive disorder and his in-service psychiatric problems.  Service connection for an acquired psychiatric disorder, diagnosed as depression, is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits); Caluza v. Brown, 7 Vet.App. 498, 505 (1995) ("Lay evidence may provide sufficient support for a claim of service connection . . . .").


The issue of PTSD does not warrant further discussion in this particular case.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010) (there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (in some cases, it may be improper to treat multiple psychiatric disabilities as producing the same symptoms).  The evidence above does not reflect that the Veteran's psychiatric symptoms can be separated or clearly attributed to one or another of psychiatric disorder, and they must be considered as a single psychiatric disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)) (when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities).  Consequently, the Board need not remand any portion of the claim in order to separately address the issue of entitlement to service connection for PTSD or any other psychiatric disorder.  Cf. Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991)) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residual disability from hemorrhoid surgery 

In pertinent part, 38 U.S.C.A. § 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service-connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or was the result of an event not reasonably foreseeable.  Id.  

Thus, under the applicable law, VA fault or an event not reasonably foreseeable would be required for this claim to be granted, if the evidence were to establish additional disability which was caused by hospital care, or by medical or surgical treatment, rendered by the Department of Veterans Affairs.  In determining whether a Veteran has additional disability, VA compares his condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

In December 1997, the Veteran reported that he had rectal pain and pain with sitting.  He stated that he had hemorrhoids for many years, but they had become worse.  He had occasional bleeding.  The clinician referred the Veteran for surgery.  He visited the surgery clinic a few weeks later for a preoperative consultation.  Diagnostic testing was performed and did not reveal any contraindication for surgery.  The surgeon completed an informed consent form confirming that he had discussed the hemorrhoid procedure with the Veteran.  

On January 28, 1998, the Veteran signed a consent form to the procedure described as "exam under anesthesia, hemorrhoidectomy" to be performed by the physician listed in operative report.  No exceptions to the consent surgery or anesthesia were given.  The surgeon attested that he had counseled the Veteran as to the procedure, attendant risk and expected results.    

The post-operative nursing note reflects that the hemorrhoidectomy had been performed.  The nurse described the Veteran's condition as "[g]ood."  Vitals were listed as routine.  The Veteran was placed on prescription strength pain medication.  He was discharged home the day after the surgery and instructed to follow up in two weeks. A phone consultation the day after the surgery indicates that the Veteran was unable to obtain topical cream for wound care.  A physician provided a new prescription.    

February 1998 VA treatment records reflect that the Veteran reported "flu" like symptoms that had persisted since the surgery.   

February 1998 post-operative surgery clinic records assessed the Veteran as gradually improving.  The prescription medication regimen was maintained.  

An April 1998 VA nutritionist note reflects that the Veteran had been walking about two miles per day for exercise.  He had also lost seven pound on his diet.  

December 1998 VA primary care records include complaints about sensory disturbances in both legs that started after a spinal block and productive cough.  No reports or findings were made concerning hemorrhoids.    

February 2003 VA primary care records show that the Veteran requested hemorrhoidal cream.  No pertinent clinical findings were made.  

In March 2009, the Veteran filed the current claim.  He described it as pain as a postoperative residual of the hemorrhoid operation.  

In March 2014, the Veteran was afforded a VA examination with review of the electronic record.  The examiner diagnosed hemorrhoids.  The Veteran stated that he believed his hemorrhoids started in service, but he did not seek treatment at that time.  He recalled that he had rectal surgery sometime in the late 1970s or early 1980.  He was unsure if he had a fissure or fistula at the time.  He was ok for a few years after the initial surgery, but gradually his symptoms returned.  He developed constant pain and then sought treatment at VA.  He underwent a hemorrhoidectomy on January 28, 1998.  He could not identify a surgical complication.  He recalled noticing a little blood immediately afterwards and that the wound healed within a month.  He did not recall prolonged, excessive or uncontrolled pain.  He fared well for several years following the VA surgery, but the symptoms eventually returned.  However, he had not experienced rectal bleeding since the surgery.  He had rectal pain associated with prolonged sitting or riding in an automobile.  He denied any current pain.  He indicated the time it took to travel from his residence to the examination was about as far as he could travel without experiencing rectal pain.  He did not know if his hemorrhoids were internal or external.  He denied history of prolapse.  He denied any problems with bowel movements, constipation or diarrhea.  He used rectal suppositories and rectal cream for treatment.  This regimen was successful, except for prolonged periods of sitting.  The examiner noted the February 2013 colonoscopy did not include any findings for hemorrhoids.  He also commented that the Veteran had a history of long distance commercial driving.  The Veteran stated that he switched jobs due to the prolonged sitting requirements.  He then developed hip problems and retired from his last job as a security guard in 2011.  

The examiner stated that the digital rectal examination, specifically sphincter tone and area, was normal.  Tenderness, fistula, fissure or pain was not observed.  No external or internal hemorrhoids were found.  However, the examiner noted a small, insignificant skin tag at about the two o'clock position.  No blood or drainage was observed.  

The examiner expressed a negative medical opinion regarding the presence of an additional disability due to carelessness, negligence, lack of proper skills, errors in judgment or similar instance of fault on the part of VA.  He explained that any surgery is likely to result in some pain or discomfort.  He believed the post-operative pain experienced by the Veteran was normal.  He also noted that the Veteran did not experience any chronic complication from the surgery.  He stated that a return of symptoms following the surgery is not unusual as hemorrhoids are prone to recur.  He cited the initial surgery in late 1970/1980s and recurrence leading to the 1998 surgery in question.  He also commented that a risk factor for recurrence was the Veteran's work as a long-distance truck driver.  He then stated that he could not opine on whether informed consent was obtained due to his inability to locate the consent form.  

The evidence supporting the claim consists of the Veteran's assertions.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, in this particular case, the issue of whether the hemorrhoid symptoms subsequent to the January 1998 VA surgery are due to negligence or similar instance of fault by VA clinicians in furnishing January and February 1998 surgical and post-operative treatment is a complex medical question.  Id.; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Board deems the fault or foreseeability issues in this case to involve complex medical questions.  The complex designation is appropriate because of the time lapse from surgery, recurring nature of the additional disability indicated by the March 2014 VA examiner and the required expertise to judge whether fault or negligence occurred during the operation or post-operative care.  Id.  The Board recognizes that in certain cases, lay evidence may be appropriate to establish the fault or foreseeable prongs.  38 U.S.C.A. § 1151; Jandreau, 492 F.3d at 1377.  Such cases could include instances where the claimant alleges consent did not occur or obvious temporal onset of additional disability to the VA care in question.  Here, however, the issues are complex for the reasons noted above.  

The competent medical evidence in this case is limited to the March 2014 VA medical opinion.  38 C.F.R. § 3.159(a)(1).  In this case, the Board considers the March 2014 VA medical opinion to be highly probative evidence weighing against the claim.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (Board may properly assign greater probative value to medical professional's opinion).  The March 2014 examiner is a physician and was able to review the overall record, including the Veteran's history and opinions.  He explained that a recurrence of hemorrhoid symptoms is not unusual following the surgical procedural in question.  He also cited the Veteran's truck driver occupation as a risk factor for recurrence.  Although the examiner did not cite any specific medical study, he is qualified to make such determinations based upon his education and clinical expertise.  Monzingo v. Shinseki, 26 Vet. App. 97, 106   (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  His medical opinion is plausible and consistent with the record.  It is uncontroverted by any additional medical evidence.  The Board considers it highly persuasive evidence weighing against a finding of fault, not involving consent, or unforeseeable event in furnishing the January 1998 surgery.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).

The Board notes the March 2014 VA examiner's comments limiting his opinion regarding the issue of consent.  As stated above, a December 1997 informed consent report from the treating physician and a January 1998 pre-operative consent form are of record.  Consent is established and is not a suitable avenue to show VA fault in this particular case.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

In summary, the return of the Veteran's hemorrhoid symptoms was not proximately caused by an instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, nor is it an unforeseeable event attributable to the January 1998 surgery.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Compensation pursuant to 38 U.S.C.A. § 1151 for residual disability resulting from January 1998 hemorrhoid surgery is therefore denied.  Id.; 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.


	

ORDER

Service connection for depressive disorder is granted.

Entitlement to disability compensation for residual disability resulting from hemorrhoid surgery pursuant to the provisions of 38 U.S.C.A. § 1151, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


